                                Case 3:19-cv-00585-L-AGS Document 3 Filed 04/24/19 PageID.34 Page 1 of 3


                                C.O. LAW, APC
                            1
                                Clark Ovruchesky, Esq. (SBN: 301844)
                            2   co@colawcalifornia.com
                                2404 Broadway, Suite 150
                            3
                                San Diego, CA 92102
                            4   Telephone: (619) 356-8960
                                Facsimile: (619) 330-7610
                            5

                            6   Attorneys for Plaintiff,
                                Miguel Sepulveda Sr.
                            7

                            8                       UNITED STATES DISTRICT COURT
                            9
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                           10    MIGUEL SEPULVEDA SR.,                 Case No.: 19-CV-00585-L-AGS
                           11                                          PLAINTIFF’S NOTICE OF
                                              Plaintiff,
                           12
                                                                       VOLUNTARY DISMISSAL,
                                                       v.              WITHOUT PREJUDICE, AS TO
2404 BROADWAY, SUITE 150




                           13                                          ONLY DEFENDANT FIRST SAVINGS
   SAN DIEGO, CA 92102




                                 AMERIMARK DIRECT, LLC,
     C.O. LAW, APC




                           14
                                                                       CREDIT CARD PURSUANT TO
                                 FIRST SAVINGS CREDIT                  FED. R. CIV. P. 41(A)(1)(A)
                           15    CARD, ARMY AND AIR
                                 FORCE EXCHANGE
                           16    SERVICE, and EXPERIAN
                           17    INFORMATION SOLUTIONS,
                                 INC.,
                           18

                           19                   Defendants.

                           20
                           21

                           22   ///

                           23   ///
                           24
                                ///
                           25

                           26   ///

                           27   ///
                           28


                                NOTICE OF VOLUNTARY DISMISSAL                                 PAGE 1 OF 2
                                Case 3:19-cv-00585-L-AGS Document 3 Filed 04/24/19 PageID.35 Page 2 of 3


                                      NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil
                            1
                            2   Procedure 41(a)(1)(A), Plaintiff MIGUEL SEPULVEDA SR. (“Plaintiff”) hereby
                            3
                                voluntarily dismisses Defendant FIRST SAVINGS CREDIT CARD (“FSCC”) from
                            4
                                the above-captioned action, without prejudice. As grounds therefore, Plaintiff states
                            5

                            6   that FSCC has not filed an answer or a motion for summary judgment in this action.
                            7

                            8

                            9
                                Respectfully submitted,

                           10   Dated: April 24, 2019                         C.O. LAW, APC
                           11

                           12                                                By: /s/ Clark Ovruchesky
                                                                                 CLARK OVRUCHESKY, ESQ.
2404 BROADWAY, SUITE 150




                           13
                                                                                 ATTORNEY FOR PLAINTIFF
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14

                           15

                           16

                           17

                           18

                           19

                           20
                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28


                                NOTICE OF VOLUNTARY DISMISSAL                                        PAGE 2 OF 2
                                Case 3:19-cv-00585-L-AGS Document 3 Filed 04/24/19 PageID.36 Page 3 of 3


                                                               PROOF OF SERVICE
                            1
                            2      I am a resident of the State of California, over the age of eighteen years, and not
                                a party to the within action. My business address is C.O. LAW, APC, 2404
                            3   Broadway, Suite 150, San Diego, CA 92102. On April 24, 2019, I served the within
                            4   document(s):
                            5      • PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL, WITHOUT
                            6
                                     PREJUDICE, AS TO ONLY DEFENDANT FIRST SAVINGS CREDIT
                                     CARD PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)
                            7

                            8               CM/ECF - by transmitting electronically the document(s) listed above
                                             to the electronic case filing system on this date before 11:59 p.m. The
                            9
                                             Court’s CM/ECF system sends an e-mail notification of the filing to
                           10                the parties and counsel of record who are registered with the Court’s
                                             CM/ECF system.
                           11

                           12
                                      I declare under penalty of perjury that the above is true and correct (and that
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                I am employed in or by the office of a member of the bar of this Court at whose
     C.O. LAW, APC




                           14
                                direction the service was made).
                           15
                                      Executed on April 24, 2019, in San Diego, CA.
                           16

                           17
                                                                              By: /s/ Clark Ovruchesky
                           18                                                     CLARK OVRUCHESKY, ESQ.
                                                                                  ATTORNEY FOR PLAINTIFF
                           19

                           20
                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28
                                PROOF OF SERVICE
